             Case 1:19-cv-00930-NONE-GSA Document 16 Filed 12/10/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11        CALVIN HOLT,                                   No. 1:19-cv-00930-NONE-GSA-PC
12                     Plaintiff,                        ORDER DENYING PLAINTIFF’S REQUEST
                                                         FOR RECONSIDERATION OF
13             vs.                                       MAGISTRATE JUDGE’S ORDER
14        M. ALVARADO, et al.,                           (Doc. No. 15.)
15
                        Defendants.
16
17
18   I.       BACKGROUND
19            Plaintiff, Calvin Holt, is a state prisoner proceeding pro se with this civil rights action
20   pursuant to 42 U.S.C. § 1983. On March 19, 2019, plaintiff filed the complaint commencing this
21   action at the Kings County Superior Court, Case Number 19C0135. (Doc. No. 1 at 5.) On July
22   3, 2019, the complaint, which at least arguably appeared to assert federal claims for relief, was
23   removed to the federal court under 28 U.S.C. § 1441(a) by defendants M. Alvarado, A. Shaw, S.
24   Sherman, and M. Owens. (Id. at 1.)
25            On August 21, 2020, the assigned magistrate judge screened plaintiff’s complaint under
26   28 U.S.C. § 1915A, concluded that it failed to state a cognizable claim, and dismissed the
27   /////
28

                                                         1
             Case 1:19-cv-00930-NONE-GSA Document 16 Filed 12/10/20 Page 2 of 3



 1   complaint with leave to amend. (Doc. No. 9.) To date, plaintiff has not filed an amended
 2   complaint.1
 3             On September 21, 2020, plaintiff filed a motion to remand this case to state court. (Doc.
 4   No. 10.) On November 6, 2020, the magistrate judge assigned to this case denied that motion as
 5   moot, without prejudice. (Doc. No. 13).
 6             On November 30, 2020, plaintiff filed an objection to the order denying his motion for
 7   remand, which the undersigned construes as a request for reconsideration by the district judge
 8   assigned to this case.
 9   II.       REQUEST FOR RECONSIDERATION BY DISTRICT JUDGE
10             A.       Legal Standard
11             Local Rule 303 provides that “[a] party seeking reconsideration of the Magistrate Judge’s
12   ruling shall file a request for reconsideration by a Judge . . . specifically designat[ing] the ruling,
13   or party thereof, objected to and the basis for that objection.’” Local Rule 303(c). “The standard
14   that the assigned Judge shall use in all such requests is the ‘clearly erroneous or contrary to law’
15   standard set forth in 28 U.S.C. § 636(b)(1)(A).” Local Rule 303(f).
16             B.       Plaintiff’s Request for Reconsideration
17             Plaintiff requests reconsideration of the magistrate judge’s order issued on November 6,
18   2020, which denied plaintiff’s motion for remand as moot, without prejudice. Plaintiff states no
19   basis for his objection to the magistrate judge’s order but, rather, merely requests the court to re-
20   examine his motion to remand (Doc. No. 10) and his response in opposition to defendant’s
21   opposition to the motion (Doc. No. 12).
22             After review of the record relevant to this matter, the undersigned does not find the
23   magistrate judge’s rulings set forth in the order denying plaintiff’s motion for remand to be
24   erroneous or contrary to law. While it is not entirely clear that “mootness” is the correct
25   framework for rejecting plaintiff’s motion to remand in this particular procedural situation,
26   plaintiff’s motion to remand is certainly premature and was therefore properly denied. There are
27
28   1
         As a result, there is no pleading on file which sets forth any claims upon which relief may be granted.
                                                            2
             Case 1:19-cv-00930-NONE-GSA Document 16 Filed 12/10/20 Page 3 of 3



 1   findings and recommendations pending in this action that, if adopted, would result in dismissal
 2   of plaintiff’s original complaint. (Doc. No. 14.) Plaintiff in fact concedes that any federal claims
 3   he has brought in this case should be dismissed without prejudice. (Doc. 10 at 1.) Plaintiff
 4   expresses his intent to pursue only state law claims concerning the events described in his
 5   complaint. (Id.) Plaintiff indicates that he seeks remand to avoid having to re-file his claims in a
 6   new case in state court (thereby requiring him to re-pay any state court filing fees). (Id. at 2.)
 7   The proper procedural pathway for plaintiff to request remand is for plaintiff to file an amended
 8   complaint in this case that attempts to assert only state law claims.2 The court can then entertain
 9   a motion to remand. In sum, because his motion to remand is premature, plaintiff’s request for
10   reconsideration will be denied.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that:
13             1.     Plaintiff’s request for reconsideration of the magistrate judge’s November 6, 2020
14                    order is DENIED; and
15             2.     This case is referred back to the magistrate judge for further proceedings.
16
     IT IS SO ORDERED.
17
18          Dated:   December 10, 2020
                                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27   2
       Because the district court has not yet addressed the pending findings and recommendations, plaintiff does not
     presently formally have leave to amend his complaint, but the court would entertain an amended complaint at any
28   time, as leave to amend is to be “freely give[n]” when justice so requires. Fed. R. Civ. P. 15(a)(2).

                                                             3
